McCay, Judge.
Nothing is better settled than that private property cannot fee taken for public uses, except under the forms and by due course of law. This bill and answer and affidavits are full of *568conflicting statements. It is uncertain, especially, whether the public authorities have or have not pursued the law providing how land shall be taken and paid for to make a road. Amid these conflicting statements it was only proper that the Court should hesitate to believe, with positiveness, either side, and should conclude to keep things as they are until a jury can pass upon the facts, with witnesses duly sworn and cross-examined before it. We think here was no abuse of discretion. The ferry can well wait.
Judgment affirmed.